IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


H&H MANUFACTURING COMPANY, INC.             : No. 81 MAL 2022
AND VINCENT TOMEI                           :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
THOMAS R. TOMEI AND JEANETTE M.             :
TOMEI                                       :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JAMES F. FLANDREAU, ESQUIRE,                :
EXECUTOR AD LITEM FOR THE ESTATE            :
OF MARIE L. TOMEI, DECEASED                 :
                                            :
                                            :
PETITION OF: THOMAS R. TOMEI AND            :
JEANETTE M. TOMEI                           :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.